Case: 4:21-cr-00303-MTS-SPM Doc. #: 4 Filed: 05/12/21 Page: 1 of 1 PageID #: 8
                                                                                   FILED
                                                                                       I




                                                                                MAY        12 2021
                                                                               U.S. DISTRICT COURT
                              UNITED STATES DISTRICTCOURT                    EASTERN DISTRICT OF MO
                                                                                     ST. LOUIS
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
V.                                          )
                                                    l\   4:21CR00303 MTS/SPM
                                            )
MICHAEL J. AVERY,                           )
                                            )
              Defendant.                    )


                           GOVERNMENT'S ENTRY OF APPEARANCE

          COME NOW Sayler A. Fleming, United States Attorney for the Eastern District of

Missouri, and Michael A. Reilly, Assistant United States Attorney for said District, and hereby

enter their appearance on behalf of the United States.



                                                  Respectfully submitted,

                                                  SAYLER A. FLEMING
                                                  United States Attorney

                                                  Isl Michael A. Reilly
                                                  MICHAEL A. REILLY, #43908MO
                                                  Assistant United States Attorney
                                                  111 South 10th Street, Room 20.333
                                                  St. Louis, Missouri 63102
                                                  (314) 539-2200




                                                                                   I, ,
                                                                                   I
